UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4095
WILLIAM BUSSEY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
                  David A. Faber, District Judge.
                            (CR-00-153)

                      Submitted: August 24, 2001

                      Decided: September 17, 2001

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Charleston,
West Virginia, for Appellant. Charles T. Miller, United States Attor-
ney, John L. File, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BUSSEY
                              OPINION

PER CURIAM:

   William Bussey appeals from his eighteen-month sentence
imposed following his guilty plea to the offense of possession with
intent to distribute marijuana in violation of 21 U.S.C.A. § 841 (West
1999 & Supp. 2001). Bussey’s counsel filed a brief pursuant to
Anders v. California, 386 U.S. 738, 744 (1967), stating that there
were no meritorious issues for appeal, but addressing the possibility
that the sentence was improper and that counsel was ineffective based
on a conflict of interest. Bussey was informed of his right to file a pro
se brief, but he has not done so. Because our review of the record dis-
closes no reversible error, we affirm Bussey’s conviction and sen-
tence.

   We find that Bussey’s guilty plea was knowingly and voluntarily
entered after a thorough hearing pursuant to Fed. R. Crim. P. 11.
Bussey was properly advised as to his rights, the offense charged, and
the maximum sentence for the offense. The court also determined that
there was an independent factual basis for the plea and that the plea
was not coerced or influenced by any promises. See North Carolina
v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d
114, 119-20 (4th Cir. 1991).

   Bussey challenges the two-level enhancement for possession of a
dangerous weapon. Sam Sellaro testified that Bussey asked him to
take the gun to the drug deal, that Bussey knew that Sellaro took the
gun, and that Sellaro understood that the gun was there in case some-
thing went wrong. We find no clear error in the district court’s
enhancement to Bussey’s offense level for the possession of a danger-
ous weapon. See United States v. White, 875 F.2d 427, 433 (4th Cir.
1989); see also United States v. Apple, 915 F.2d 899, 914 (4th Cir.
1990) (providing standard).

   Bussey also challenges the two-level enhancement for his leader-
ship role in the offense. The evidence showed that Bussey arranged
for the deal, recruited two other participants, and gathered money
from a number of sources. Also, after viewing the videotape of the
drug transaction, the district court found that it was clear that Bussey
                       UNITED STATES v. BUSSEY                         3
was in charge. We therefore find no clear error in this determination.
See United States v. Lipford, 203 F.3d 259, 272 (4th Cir. 2000) (pro-
viding standard).

   We decline to review Bussey’s claim that he was denied effective
assistance of counsel due to counsel’s alleged conflict of interest,
because the face of the record does not conclusively show that coun-
sel provided ineffective representation. See United States v. Richard-
son, 195 F.3d 192, 198 (4th Cir. 1999) (providing standard and noting
that ineffective assistance of counsel claims generally should be
raised by motion under 28 U.S.C.A. § 2255 (West Supp. 2000)), cert.
denied, 528 U.S. 1096 (2000).

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Bussey’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED